Citation Nr: 0734014	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for the residuals of a tonsillectomy. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
chronic upper respiratory disorder including sinusitis.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1973 
and from June 1976 to December 1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 10 percent for the residuals of a 
tonsillectomy and that denied a petition to reopen a claim 
for service connection for sinusitis.  

The issue of service connection for an upper respiratory 
disorder including sinusitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran experiences daily hoarseness and sore throat 
symptoms.  There is no evidence of thickening or nodules of 
cords, polyps, submucous infiltration, pre-malignant changes 
on biopsy, velopharyngeal insufficiency, lesions, or 
abnormalities on palpation of the neck.  

2.  New and material evidence has been received since the 
last final disallowance of the claim for service connection 
for an upper respiratory disorder including sinusitis that is 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for the residuals of a tonsillectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6516 (2007).  

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for chronic 
upper respiratory disorder including sinusitis.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2002, regarding the 
increased rating claim, which only met the second and third 
requirements outlined above.  However, adequate notice was 
provided in January 2006, after the initial decision by the 
RO and after adjudication in a January 2003 statement of the 
case, but prior to the last adjudication in a January 2007 
supplemental statement of the case.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  The April 2002 correspondence did not 
adequately advise the veteran of the criteria necessary to 
reopen a final disallowed claim or the criteria for service 
connection for a chronic respiratory disorder including 
sinusitis.  However, adequate notice was provided in the 
January 2006 letter, which was followed by a January 2007 
readjudication of the claim in a supplemental statement of 
the case.  In view of the Board's favorable decision to 
reopen the claim, no further discussion of VA's duties to 
notify and assist regarding this issue is necessary.  

The Board finds that any other defects with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the January 2007 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an Army personnel specialist.  He 
contends that the residuals of a tonsillectomy in service are 
more severe, and he seeks a higher rating.  He also contends 
that he experiences chronic sinusitis that first manifested 
in service or is secondary to a tonsillectomy.  


Residuals of a Tonsillectomy

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There is no specific diagnostic code for the tonsils or for 
residuals of a tonsillectomy.  A 10 percent rating is 
warranted for chronic laryngitis if there is hoarseness, with 
inflammation of cords or mucous membranes.  A 30 percent 
rating is warranted if there is hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.  

Service medical records showed that the veteran was diagnosed 
and treated for enlarged tonsils and sore throat on several 
occasions starting in July 1976.  In June 1977, the veteran 
underwent a tonsillectomy for chronic recurrent tonsillitis.  
Subsequent to this procedure, the veteran was examined and 
treated for cough or sore throat on two occasions in 1977, 
four occasions in 1978, twice in 1979, and once in 1980 and 
1985.  Examiners diagnosed upper respiratory infections or 
viral syndrome but noted no chronic conditions or 
recommendations for additional surgical intervention.  Each 
episode resolved with rest and medication.  In a July 1985 
discharge physical examination, a physician noted no mouth or 
throat abnormalities and did not comment on any history of 
recurrent sore throat, cough, or residual disorders of the 
tonsillectomy. 

In May 2002, a VA physician noted the veteran's reports of 
daily hoarseness and frequent sore throat with cough and 
post-nasal drainage.  On examination, the physician noted the 
nasal drainage and slight inflammation and around the 
peritonsil areas with no swelling or airway obstruction.  The 
physician noted hoarseness but could not determine if it was 
the veteran's normal voice and was unable to visualize the 
vocal cords.  In July 2002, the RO applied the criteria of 
38 U.S.C.A. § 4.97, Diagnostic Code 6516, and granted an 
increased rating of 
10 percent effective May 14, 2001, the date of the veteran's 
claim for an increased rating.  

In May 2005, a VA physician examined the veteran's nose, 
sinus, larynx, and pharynx.  He noted the veteran's history 
of a tonsillectomy and a history of recurrent sinusitis and 
two sinus surgical procedures.  On examination, the physician 
noted no velopharyngeal insufficiency, lesions, or 
abnormalities on palpation of the neck.  The physician noted 
no residual effects from the tonsillectomy.  He diagnosed 
chronic rhinosinusitis but stated that it was not secondary 
to his tonsillectomy.  

The Board concludes that an increased rating greater than 10 
percent for the residuals of a tonsillectomy is not 
warranted.  The Board concurs that 38 C.F.R. § 4.97, 
Diagnostic Code 6516 is the most appropriate code because it 
is relevant to the veteran's sore throat symptoms and 
addresses the area affected by the tonsillectomy.  Other 
codes related to diseases of the nose and throat are less 
appropriate because the veteran is able to speak above a 
whisper, has not undergone a laryngectomy, and because there 
is no evidence of stenosis of the larynx or trauma to the 
larynx or pharynx.  38 C.F.R. §§ 4.20, 4.97, Diagnostic Codes 
6518, 6519, 6520, 6521 (2007).  Furthermore, a physician 
found no relationship between the veteran's sinus disorder 
and the tonsillectomy.  A higher rating is not warranted 
because no thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy were noted 
on examinations in 2002 and 2005.  
 
The weight of the credible evidence demonstrates that the 
veteran's current residuals from a tonsillectomy warrant a 
rating not greater than 10 percent.  In fact, in May 2005, 
the examiner noted that there were no residual effects from 
the tonsillectomy.  And, at most, the May 2002 examination 
showed some inflammation which supports the 10 percent 
evaluation assigned but does not support a higher rating.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Upper Respiratory Disorder including Sinusitis

In October 1997 the Board denied service connection for a 
chronic respiratory disorder.   The Board noted that the 
veteran's medical records showed some treatment for sinusitis 
but that there were no findings or treatment for a 
respiratory disorder.   The veteran did not appeal to the 
Court or request reconsideration by the Board, and the 
decision became final.  38 U.S.C.A. § 7104.  

In September 1999, the RO received the veteran's claim for 
service connection for a "sinus problem."  In 
correspondence in December 1999, the RO advised the veteran 
that his claim was a petition to reopen the final disallowed 
claim of October 1997 and that the criteria for new and 
material evidence must be met to reopen the claim.  The RO 
received medical records from a private physician from May 
1998 to August 1999 that showed diagnosis and treatment for 
sinusitis.  In May 2000, the RO denied a petition to reopen a 
claim for service connection for a chronic respiratory 
condition including sinusitis.  Although the evidence was new 
and showed a current diagnosed disability, the RO determined 
that the claim was not well grounded because the evidence did 
not show that the condition occurred in service or that it 
was related to the veteran's tonsillectomy in service.  The 
veteran did not express disagreement, and the decision became 
final.  38 U.S.C.A. § 7105.  

On September 4, 2001, the RO received the veteran's claim for 
service connection for sinusitis.  In the correspondence, the 
veteran requested that VA provide a letter indicating that 
his sinus disorder was included in the noncompensable upper 
respiratory disorder.  In correspondence in April 2002, the 
RO stated that a sinus condition was a component of a chronic 
respiratory disorder but that service connection had 
previously been denied for a chronic respiratory disorder 
with sinusitis.  In July 2002, the RO adjudicated the claim 
as a petition to reopen a final disallowed claim and denied 
the petition because no new and material evidence had been 
received.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the last final disallowed claim, the RO received VA 
records dated in May 1998 showing that the veteran underwent 
surgery at a VA facility to correct a nasal obstruction, 
septal deviation, and turbinate hypertrophy.  In April 2000, 
the veteran underwent a second surgical procedure at a 
private medical facility.  The procedure included a frontal 
sinusotomy, ethmoidectomy, and maxillary antrostomy.  

Subsequently the veteran was treated by private physicians 
for sinusitis on several occasions through March 2002.   VA 
physicians also examined the veteran and diagnosed chronic 
rhinosinusitis in May 2005 and recurrent sinusitis in January 
2006.  The examiner in May 2005 did not note a review of 
service medical records.  However, he stated that the 
veteran's sinus disorder started in service but that it would 
be hard to establish causality of the condition in service 
because the veteran did not experience any acute chemical 
exposures.  Genetics and environmental components are likely 
to play a larger role.  

The Board also notes that service medical records showed that 
the veteran received treatment on many occasions in service, 
both before and after a tonsillectomy, for nasal congestion 
and upper respiratory infections.  

The Board concludes that evidence received since the final 
disallowance of the claim for service connection for a 
chronic upper respiratory disorder is new because some 
private and VA medical records since 1998 had not previously 
been considered in the final decision.  Furthermore, the 
Board noted in its 1997 decision and the RO noted in its 2000 
decision that there was medical evidence of sinus symptoms 
but found no evidence of a chronic respiratory disorder.  The 
Board concludes that the evidence is material because it 
shows that the veteran has a current sinus disability 
affecting the upper respiratory passages.  There is evidence 
in the service medical records related to recurrent treatment 
for sinus symptoms and new medical evidence suggesting an 
association between current symptoms and treatment in 
service.  Therefore, there is a reasonable possibility of 
substantiating the claim.  

As new and material evidence has been received, and to this 
extent only, the claim for service connection for an upper 
respiratory disorder including sinusitis is reopened.  

ORDER

1.  An increased rating greater than 10 percent for residuals 
of a tonsillectomy is denied. 

2.  The petition to reopen a final disallowed claim for 
service connection for a chronic upper respiratory disorder 
including sinusitis is granted.  

REMAND

In the opinion of the Board, additional development of the 
reopened claim for service connection for an upper 
respiratory disorder including sinusitis is necessary. 

As previously discussed, service medical records and post-
service VA and private records show treatment and diagnosis 
of sinus congestion and chronic sinusitis.  In particular it 
is noted that the veteran was diagnosed as having chronic 
allergic rhinitis in March 2004, chronic rhinosinusitis in 
May 2005, and recurrent sinusitis in January 2006.  In May 
2005, a VA examiner stated that the veteran's sinusitis first 
manifested in service.  However, the examiner did not note a 
review of the service medical records.  It is not clear 
whether his conclusion was based on a review of records or 
solely a history provided by the veteran.  Since there is lay 
and medical evidence of a current condition, symptoms of a 
disorder in service, and medical evidence that suggests an 
association between the current condition and service, a 
medical examination and opinion based on a review of service 
medical records is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
respiratory examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of any 
chronic respiratory disorder.  Request 
that the examiner comment on whether the 
veteran's sinus surgery in 1998 and 2000 
was to correct developmental 
abnormalities or was related to a chronic 
disease.  Request that the examiner 
provide an opinion whether any chronic 
respiratory disease is at least as likely 
as not (50 percent or greater 
possibility) related to treatment for 
nasal congestion and upper respiratory 
infections in service or any other aspect 
of service.  

2.  Then, readjudicate the claim for 
service connection for an upper 
respiratory disorder including sinusitis.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


